Citation Nr: 1423365	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the back (spine).  

2.  Entitlement to service connection for arthritis of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran testified at a video-conference hearing at the RO before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.  In the course of the hearing, the Veteran indicated that additional medical evidence contained on a computer disc (CD) would be submitted directly to the Board.  Additional medical evidence contained on a CD was received at the Board following the hearing, together with a waiver of initial consideration by the RO.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for arthritis of the back and feet.  On his initial claim form received at the RO in February 2010, the Veteran asserts that his arthritis disability began in 1955 and that it is directly related to climbing poles to attach/disconnect communication lines during service.  The Veteran also reported that he injured his back during active service and was hospitalized at Fort Campbell as a result of this injury.  In addition, the Veteran maintains that as an electrical lineman during active service, he was required to climb up and down light poles using only his boots that had to be slammed into the pole with his legs, knees and feet to hold him up, while flipping a rope/strap up the pole.  According to the Veteran, this action placed high shock and stress on his back and feet.  The Veteran's DD Form 214 indicates that he was a wire chief in the field, which is consistent with the Veteran's description of his duties.  

Unfortunately, the Veteran's service treatment records (STRs) were burned in the fire at the National Personnel Records Center (NPRC) in 1973.  As such, the Veteran's reports of hospitalization at Fort Campbell, Kentucky due to a back injury in the fall of 1951 cannot be corroborated.  The Veteran asserts that his injury and the stress on his feet and back occurred during training for deployment subsequent to the activation of his National Guard unit.  Notwithstanding the lack of STRs, there is no reason to question the Veteran's credibility with regard to his assertions of a back injury in service and the added stress on his feet and back as a result of his active service duties.  

To support his claim, the Veteran indicated that his supervisor at the time, MSG P.R. also has a claim pending with VA and that he prepared a letter to help corroborate P.R.'s claim regarding the same back incident.  The Veteran asserts that both he and P.R. were hospitalized at Fort Campbell during the fall of 1951.  The Veteran has requested that VA review P.R.'s claim as a way of corroborating the events reported by the Veteran.  To the extent possible, the RO should take the necessary steps to corroborate the Veteran's assertions.

In summary, there is evidence of a current arthritis disability, credible evidence of events in service that could have had an impact on his current condition.  Given the Veteran's credible statements, which are consistent with his job duties during active service, and evidence of a current arthritis disability, the Veteran should be examined so that a competent medical professional can assess the current nature and likely etiology of the Veteran's arthritis of the spine and feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the case is REMANDED for the following action:

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, all periods of active duty and active duty for training should be verified.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of active duty, active duty for training, and inactive duty training and provide notice to the Veteran of how to substantiate a claim of service connection for a disability incurred during active duty for training and inactive duty for training pursuant to 38 C.F.R. § 3.159.  

2.  Obtain copies of any outstanding VA records pertinent to the Veteran's claim.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  Properly notify the Veteran if any identified records are unavailable and further action to obtain them would be futile.  



3.  To the extent possible, review the file of P.R. in an attempt to corroborate the Veteran's assertions that he was injured in the same accident as P.R. and they were both hospitalized for back pain in the fall of 1951 at Fort Campbell; and, that the Veteran wrote a letter on P.R. behalf to help support P.R.'s claim with VA.  

4.  After completion of #s 1-4 above, schedule the Veteran for a VA Compensation and Pension orthopaedic examination to determine the nature, extent, onset and etiology of the Veteran's arthritis of the spine and feet.  The examiner should opine as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's arthritis of the spine and/or feet is related to his duties as a wireman during active service and/or due to a back injury incurred in service and/or had its onset during any period of active duty, active duty for training, or as a result of injury (acoustic trauma) during inactive duty training.  The claims files must be reviewed and in that regard, the examiner's attention is directed to credible reports of an in-service back injury and excessive pressure on his feet during active duty.  

A complete rationale for all opinions expressed should be provided.  In this regard, the examiner should indicate if the Veteran has the type of arthritis is normally, or commonly, associated with a back injury or excessive pressure on the feet over a period of time.

The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



